The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This application is a continuation of Serial No. 14/664242 and is, therefore, accorded the benefit of the earlier filing date of 20 March 2015.  Any previously presented rejections or objections which are not expressly repeated in this Office action are hereby withdrawn.
Examiner acknowledges receipt of Applicant’s preliminary amendment, received 23 August 2021; which cancels claims 1-14, and introduces claims 15-34.  Claims 15-34 are now pending in this application.
Applicant’s claim for domestic priority under 35 U.S.C. §119(e) is acknowledged.
Examiner acknowledges receipt of Applicant’s formal drawings, received 25 January 2021.  These drawings are acceptable.
Examiner acknowledges receipt of Applicant’s information disclosure statement, received 17 March 2021.  This submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it has been taken into consideration for this Office action.
The specification is objected to, because the “cross references to related applications” section (introduced with the 23 August 2021 preliminary amendment) needs to be updated, to reflect the current status of the cited applications.  Appropriate correction is required in response to this Office action.
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP §717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15, 16, 18, 25-27, 30-32 and 34 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 2 and 5 of U.S. Patent No. 10,945,109.  Although the claims at issue are not identical, they are not patentably distinct from each other.  In this regard, these instant claims do not include the previously claimed limitations related to routers and servers, and their configurations, nor the previously claimed user’s mobile device.  However, it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.  Furthermore, instant claims 15, 16, 18, 25-27 and 30 have been presented in method format, instead of system format as per the patented claims.  However, such claim construction is not patentably distinct from the patented claims, since the instant claims perform the functions claimed as being performed by the patented system claims.  Further as per instant claim 30, it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.
Claims 17, 19, 21, 22, 28, 29 and 33 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 2 and 5 of U.S. Patent No. 10,945,109, as applied to claims 15, 16, 18, 31 and 32 above, further in view of Kiko (U.S. Patent Application Publication No. 2005/0125083).  In this regard, Kiko teaches each of the claimed limitations as described below, in paragraph 15.  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to include such functionality in the system of the patented claims, since Kiko teaches a resultant flexibility and user-friendliness of control.
Claim 20 is rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 2 and 5 of U.S. Patent No. 10,945,109 in view of Kiko (U.S. Patent Application Publication No. 2005/0125083), as applied to claim 19 above, further in view of Gilbert et al. (U.S. Patent Application Publication No. 2010/0179701).  In this regard, Gilbert et al. teaches that it was known in the art to provide for a valve unit comprising a battery, the method further comprising the valve unit wirelessly transmitting a battery status to the control unit in the message comprising an acknowledgment of the at least one valve operation command in an irrigation system (para[0010]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such functionality in the combined system of the patented claims and Kiko, since such would necessarily improve reliability and safety of the system.
Claims 23-24 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 2 and 5 of U.S. Patent No. 10,945,109, as applied to claim 15 above, further in view of Neilson et al. (U.S. Patent Application Publication No. 2013/0032737).  In this regard, Neilson et al. teaches that it was known in the art to provide for a valve unit automatically closing the at least one valve after detecting a communication failure with the control unit, wherein the communication failure comprises the valve unit being out of contact with the control unit for a predetermined amount of time, in a fluid flow control system, such as an irrigation system (para[0052]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such functionality in the patented system, since such would necessarily improve reliability and safety of the system.
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 30 is rejected under 35 U.S.C. §112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention, since it directly contradicts the limitations of parent claim 15.  This presents ambiguity with regard to the metes and bounds of the claimed subject matter, as a whole.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 15-19, 21, 22 and 25-34 are rejected under 35 U.S.C. §103, as being unpatentable over Kiko (U.S. Patent Application Publication No. 2005/0125083) in view of Ericksen et al. (U.S. Patent No. 5,921,280).
As per claim 15, Kiko teaches the instantly claimed method for controlling a watering system (para[0114-0115], control of sprinklers), the method comprising: a control unit (para[0097, 0105-0106, 0114-0115], controller) receiving, over a wireless connection (para[0085, 0106, 0129, 0202, 0208, 0242], including WiFi), watering schedule data (para[0114]); the control unit storing the watering schedule data in memory (para[0081, 0148]); the control unit wirelessly transmitting at least one valve operation command to a valve unit (para[0115], plurality of valves) based on the watering schedule data, the valve unit being configured for connection with a faucet and comprising at least one valve for communication of water from the faucet (para[0114-0115]), …, the valve unit wirelessly receiving the at least one valve operation command (para[0097, 0242]); and the valve unit opening or closing the at least one valve based on the at least one valve operation command (para[0114-0115]).  Similarly applies to claims 16, 17, 26 and 31-33.
However, Kiko does not provide for the instantly claimed valve unit being further configured to open or close the at least one valve in response to manual activation by a user at the valve unit.  In this regard, Ericksen et al. teaches the use of such an override at a sprinkler valve (Fig 6, override means 205; col 2, lines 23-37, turn the sprinkler on/off from a location at the sprinkler).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such a feature in the system of Kiko, since Ericksen et al. teaches a resultant increased responsiveness to an operator/user.  Similarly applies to claim 31.
As per claim 18, Kiko teaches the instantly claimed valve unit wirelessly receiving moisture sensor data from a moisture sensor; and the valve unit wirelessly transmitting the moisture sensor data to the control unit (para[0114-0116]), to modify the watering schedule.  Similarly applies to claims 21, 22 and 34.
As per claim 19, Kiko teaches that the instantly claimed valve unit transmits the moisture sensor data in a message comprising an acknowledgment of the at least one valve operation command (para[0010, 0247], response message).
As per claim 25, although Kiko teaches the ubiquitous nature of switches and buttons, for controlling various devices throughout the description, Kiko does not specifically provide that the instantly claimed valve unit further comprises a switch or push button for each of the at least one valve for opening or closing the at least one valve.  In this regard, It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such switches/buttons at a valve unit for the same known purpose of controlling the unit, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
As per claim 27, Kiko teaches that the instantly claimed control unit receives the watering schedule data from a server (abstract, para[0016-0017, 0092, 0105-0106, 0129]).
As per claim 28, Kiko teaches that the instantly claimed control unit wirelessly transmits and the valve unit wirelessly receives the at least one valve operation command over a radiofrequency link (para[0085, 0108, 0137], RF).
As per claim 29, Kiko teaches that the instantly claimed wireless transmission and reception between the control unit and the valve unit employs a home automation communication protocol (para[0085-0086, 0097, 0110]).
As per claim 30, although Kiko does not teach that the instantly claimed valve unit does not store the watering schedule data, such a limitation is not patentably distinguishing, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.
 Claim 20 is rejected under 35 U.S.C. §103, as being unpatentable over Kiko (U.S. Patent Application Publication No. 2005/0125083) in view of Ericksen et al. (U.S. Patent No. 5,921,280), as applied to claim 19 above, further in view of Gilbert et al. (U.S. Patent Application Publication No. 2010/0179701).
As per claim 20, although the combination of Kiko and Ericksen et al. teaches Applicant’s invention substantially as instantly claimed, neither Kiko nor Ericksen et al. provide that the instantly claimed valve unit comprises a battery, the method further comprising the valve unit wirelessly transmitting a battery status to the control unit in the message comprising an acknowledgment of the at least one valve operation command.  In this regard, Gilbert et al. teaches that it was known in the art to provide for such functionality in an irrigation system (para[0010]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such functionality in the combined system of Kiko and Ericksen et al., since such would necessarily improve reliability and safety of the system.
Claims 23 and 24 are rejected under 35 U.S.C. §103, as being unpatentable over Kiko (U.S. Patent Application Publication No. 2005/0125083) in view of Ericksen et al. (U.S. Patent No. 5,921,280), as applied to claim 15 above, further in view of Neilson et al. (U.S. Patent Application Publication No. 2013/0032737).
As per claims 23 and 24, although the combination of Kiko and Ericksen et al. teaches Applicant’s invention substantially as instantly claimed, neither Kiko nor Ericksen et al. provide for the instantly claimed valve unit automatically closing the at least one valve after detecting a communication failure with the control unit, wherein the communication failure comprises the valve unit being out of contact with the control unit for a predetermined amount of time.  In this regard, Neilson et al. teaches that it was known in the art to provide for such functionality in fluid flow control systems (para[0052]), which encompasses the instantly claimed watering system.  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such functionality in the combined system of Kiko and Ericksen et al., since such would necessarily improve reliability and safety of the system.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicant is advised to carefully review the cited art, as evidence of the state of the art, in preparation for responding to this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center.  Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
6/14/22